                         IN Tiffi UNITED STATES DISTRICT COURT
                     FOR Tiffi EASTERN DISTRICT OF NORTH CAROLINA
                                     EASTERN DIVISION
                                       No. 4:19-CV-4-D


JOANN ARTIS STEVENS,                        )
                                            )
                          Plaintiff,        )
                                            )
                v.                          )                       ORDER
                                            )
TOWN OF SNOW HILL, NC,                      )
COUNTY OF GREENE, NC, and                   )
LENOIR COUNTY COMMUNITY                     )
COLLEGE FOUNDATION,                         )
                                            )
                          Defendants.       )


        On January 3, 2019, JoAnn Artis Stevens ("Stevens" or ''plaintiff'), appearing filQ se,

applied to proceed in forma pauperis under 28 U.S.C. § 1915 [D.E. 1]. On January 14, 2019, the

court referred the motion to Magistrate Judge Gates for frivolity review. On August 16, 2019,

Magistrate Judge Gates granted Stevens's application to proceed in form.a pauperis, issued a

Memorandum. and Recommendation ("M&R") [D.E. 5], and recommended that the complaint be

dismissed for lack ofjurisdiction. On August 30, 2019, Stevens filed objections to the M&R [D.E.

6].

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th
                                                                               ..
Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S;C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but itistead m.ust only satisfy itselfthat
                                                                      .··.   ··.

there is no clear error on the face of the record in order to accept the recommendation." Diamond,
416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and plaintiff's objections. As for those

portions ofthe M&R to which plaintiffmade no objection, the court is 'satisfied that there is no clear

error on the face of the record.· As for the objections, the court has reviewed the objections and the

M&R de novo. Plaintiff failed to establish subject-matter jurisdiction, and· her objections are

overruled.

       In sum, plaintiff's application to proceed in forma pauperis [D.E. 1] is GRANTED,

plaintiff's objections to the M&R [D.E. 6] are OVERRULED, and plaintiff's complaint [D.E. 1-1]

is DISMISSED without prejudice for lack ofjurisdiction. Alternatively, plaintiff has failed to state

a claim upon which relief can be granted, and the court DISMISSES the complaint without

prejudice.

       SO ORDERED. This Ji_ day of September 2019.




                                                        United States District Judge




                                                  2
